Title: To Thomas Jefferson from Robert Smith, 11 September 1801
From: Smith, Robert
To: Jefferson, Thomas


Sir,
Baltimore Sep. 11. 1801
I have great satisfaction in informing you that the Elections in the State of Maryland for Electors of the State Senate have terminated in favor of the Republicans. I hasten to give you this information from the knowledge that you are sensible of its great importance in the national Councils. We have retained our ground in all the Counties in which we had succeeded in the last Election and we have prevailed in Counties in which we had failed in the last election. This so far denotes the progress of republicanism. It is, besides, a proof that the recent illiberal and abusive clamor about certain trivial proceedings has not produced in this State any injurious impressions.
A mournful event in my family, the death of my eldest son, has detained me here some days.
Accept the assurances of my great regard & esteem
Rt Smith
